Citation Nr: 1532605	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  08-15 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disability.


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to December 2006, including combat service in Iraq, for which he received the Combat Action Badge.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board remanded the case in November 2013 and August 2014.
FINDING OF FACT

The Veteran does not have any current left shoulder disability related to service.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a December 2006 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, and reports of VA examinations in connection with the Veteran's claim, dated in February 2007 and July 2008, have been obtained.

Moreover, this appeal involves a remand by the Board for additional evidentiary development, including another VA examination.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In this case, the AOJ substantially complied with the Board's November 2013 and August 2014 remand instructions by scheduling VA examinations to evaluate the Veteran's left shoulder in June 2014 and August 2014, to which the Veteran failed to report.  It also mailed the Veteran a letter informing him that the MRI of his left shoulder could not be located and was therefore unavailable for review, explaining the actions taken by VA to obtain the records, and requesting the submission of any relevant evidence, including an MRI of the left shoulder.  The Veteran failed to respond to the request for any additional evidence.  As reflected in the Report of General Information, dated in January 2015, when the Veteran failed to report to the August 2014 examination, VA attempted to contact the Veteran, but the numbers listed for the Veteran were not working.  There is also no evidence in the file that any notice mailed to the Veteran was returned as undeliverable.  It is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut this "presumption of regularity."  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  The presumption of regularity applies to procedures at the RO.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

Furthermore, the July 2014 Supplemental Statement of the Case (SSOC) informed the Veteran that a VA examination was scheduled, to which the Veteran failed to report, and that a VCAA development letter was mailed to the Veteran in June 2014, notifying him that VA was unable to obtain the MRI of his left shoulder.  The Veteran telephoned VA in August 2014 in order to submit his waiver and request that his case be immediately certified to the Board.  He acknowledged receipt of the July 2014 SSOC and stated that he did not have any additional evidence to submit.  
The March 2015 SSOC also informs the Veteran that a VA examination had been scheduled, to which the Veteran yet again failed to report, and that telephonic communication was attempted unsuccessfully.  The Veteran did not respond to the March 2015 SSOC.  The Board notes that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence."  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).


Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating his appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107.

After a review of all of the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that there is no current disability of the left shoulder for which service connection can be granted.  

Service treatment records reflect that the Veteran complained of a 4-month history of left shoulder pain in January 2005, recently aggravated during hand-to-hand combat when he landed on his left shoulder.  The examiner noted that the Veteran had full range of motion and some discomfort but no obvious deformities or contusions, and diagnosed a left shoulder strain.  The Veteran reported shoulder pain during his November 2006 separation examination, stating that he had shoulder pain from Iraq for which he received no medical treatment.  

Subsequent to the treatment in January 2005 for his left shoulder, there are no medical records reflecting complaints or treatment related to the left shoulder until a February 2007 VA examination.  X-ray showed that the left shoulder was within normal limits, and the February 2007 VA examiner stated that there was no pathology to render a diagnosis.  The examiner at a July 2008 VA examination stated that the left shoulder joint was stable and reported a normal examination for the left shoulder.  However, he stated that an MRI must be utilized to substantiate the Veteran's claim of shoulder pathology.  Despite the VA's efforts to obtain an MRI on his left shoulder, the Veteran failed to report to the scheduled VA examinations.

As such, the only diagnosis made regarding the left shoulder, which was made while the Veteran was in-service, was a left shoulder strain.  There has been no diagnosed left shoulder disability since the initial January 2005 in-service treatment.

The Board notes that the Veteran is competent to report matters within his own personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Also, lay evidence may be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins).  However, in this case, the determination of whether the Veteran has a clinically ascertainable left shoulder disorder, and what the nature or etiology of any such disorder might be, is one that is medical in nature and requires medical expertise to make.  Therefore, the Veteran is not competent to diagnose any such disorder.

Thus, while the record reflects complaints of left shoulder pain, it does not reflect that the Veteran had a diagnosed left shoulder disorder at the time of his December 2006 claim for benefits or that he has had one at any time since.  Pain alone does not constitute a disability for service connection purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd sub nom.  Therefore, there can be no valid service connection claim in this case.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  

Again, VA has attempted to ascertain the nature and etiology of any claimed left shoulder problem but has been unable to do so as a result of the Veteran's failure to report to his scheduled VA examinations.  Governing regulations are clear that where, as here, entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a veteran, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b), which provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655(a), (b).

Accordingly, service connection for a left shoulder disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

ORDER

Service connection for a left shoulder disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


